DETAILED ACTION
This action is a response to an amendment filed on 4/20/22 in which claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 11 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ogawa et al. (Pub. No.: 2010/0246559), herein Ogawa.

	As to claim 1, Ogawa teaches a method in a first node for wireless communications, comprising: 
	receiving a first signal so as to determine a first channel quality (Ogawa [0044] received qualities of reference signals); 
	determining a first speed (Ogawa [0087] moving speed information showing the moving speed of each mobile station,); 	
determining whether a first resource pool comprises a first time-frequency resource block (Ogawa [0094] Further, the number of RB's may be changed by RB group controlling section 108 based on one of QoS information, moving speed information, distance information and information of the number of mobile stations or combinations of these)
	selecting a target time-frequency resource block from the first resource pool  (Ogawa [0039] Scheduling section 110 carries out scheduling for assigning a plurality of mobile stations to a plurality of RB's in RB groups based on the received qualities reported from received quality measuring section 107. carries out scheduling individually for each RB group);  and 
	transmitting a second signal in the target time-frequency resource block (Ogawa [0039] assigns the RB for data transmission to each mobile station);
	wherein the first speed is a speed of mobility of the first node (Ogawa [0087] moving speed information showing the moving speed of each mobile station,);
	the first resource pool comprises multiple time-frequency resource blocks, and whether the first resource pool comprises the first time-frequency resource block is dependent on the first speed (Ogawa [0094] Further, the number of RB's may be changed by RB group controlling section 108 based on one of QoS information, moving speed information, distance information and information of the number of mobile stations or combinations of these)


	As to claim 6, Ogawa teaches a method in a second node for wireless communications, comprising: 
	transmitting a first signal (Ogawa [0044] received qualities of reference signals transmitted from a plurality of mobile stations); 
	wherein the first signal is used for determining a first channel quality (Ogawa [0044] received qualities of reference signals);
	a first speed is a speed of mobility of the first node (Ogawa [0087] moving speed information showing the moving speed of each mobile station,);  
	a first resource pool comprises multiple time-frequency resource blocks, and whether the first resource pool comprises a first time-frequency resource block is dependent on the first speed ((Ogawa [0094] Further, the number of RB's may be changed by RB group controlling section 108 based on one of QoS information, moving speed information, distance information and information of the number of mobile stations or combinations of these)
	a target time-frequency resource block is selected from the first resource pool (Ogawa [0039] Scheduling section 110 carries out scheduling for assigning a plurality of mobile stations to a plurality of RB's in RB groups based on the received qualities reported from received quality measuring section 107. carries out scheduling individually for each RB group);  	 
the target time-frequency resource block is used for transmitting a second signal (Ogawa [0039] assigns the RB for data transmission to each mobile station);


	As to claim 11, Ogawa teaches a first node for wireless communications, 
	comprising: 
	a first receiver, receiving a first signal so as to determine a first channel quality (Ogawa [0044] received qualities of reference signals transmitted from a plurality of mobile stations and Fig 14 (quality measuring section)); 
 
	wherein the first receiver determines a first speed (Ogawa [0087] In this case, RB group controlling section 108 receives, as input, for example, QoS information showing the QoS of transmission data, moving speed information showing the moving speed of each mobile station,);  
 and
	 the first receiver determines whether a first resource pool comprises a first time-frequency resource block (Ogawa [0094] Further, the number of RB's may be changed by RB group controlling section 108 based on one of QoS information, moving speed information, distance information and information of the number of mobile stations or combinations of these)
	 a first transmitter, selecting a target time-frequency resource block from a first resource pool (Ogawa [0039] Scheduling section 110 carries out scheduling for assigning a plurality of mobile stations to a plurality of RB's in RB groups based on the received qualities reported from received quality measuring section 107. carries out scheduling individually for each RB group);  	 
	wherein the first transmitter transmits a second signal in the target time-frequency resource block (Ogawa [0039] assigns the RB for data transmission to each mobile station);;
	wherein the first speed is a speed of mobility of the first node (Ogawa [0087] moving speed information showing the moving speed of each mobile station,);   
	the first resource pool comprises multiple time-frequency resource blocks, and whether the first resource pool comprises the first time-frequency resource block is dependent on the first speed (Ogawa [0094] Further, the number of RB's may be changed by RB group controlling section 108 based on one of QoS information, moving speed information, distance information and information of the number of mobile stations or combinations of these)

	As to claim 16, Ogawa teaches a second node for wireless communications, comprising: 
	a second transmitter, transmitting a first signal (ogawa Fig. 15 transmitter and reference signal arrangement section); 
	wherein the first signal is used for determining a first channel quality (Ogawa [0044] received qualities of reference signals transmitted from a plurality of mobile stations and Fig 14 (quality measuring section)); 
 
	a first speed is a speed of mobility of the first node (Ogawa [0087] moving speed information showing the moving speed of each mobile station,);    
	a first resource pool comprises multiple time-frequency resource blocks, and whether the first resource pool comprises a first time-frequency resource block is dependent on the first speed (Ogawa [0094] Further, the number of RB's may be changed by RB group controlling section 108 based on one of QoS information, moving speed information, distance information and information of the number of mobile stations or combinations of these)
	a target time-frequency resource block is selected from the first resource pool (Ogawa [0127] Transmission target determining section 602 determines whether to transmit the reference signal or to transmit data in the region where the reference signal is assigned, using the moving speed information and RB group information);
	the target time-frequency resource block is used for transmitting a second signal (Ogawa [0127] Transmission target determining section 602 determines whether to transmit the reference signal or to transmit data in the region where the reference signal is assigned, using the moving speed information and RB group information);  


Response to Arguments
Applicant's arguments filed 7/13/22 have been fully considered but they are not persuasive. With respect to claim 1, the applicant states there is a conflict between the analogies of the speed of the mobility of the base station and the mobile station (applicant remarks page 2 4th paragraph). The examiner has used (Ogawa [0087] moving speed information showing the moving speed of each mobile station,)  and it is well known that a base station can also be a mobile station as mobile stations often have functions of base stations, the claim states a first node with no specification on what the first node is. Furthermore Ogawa [0089] teaches us by providing in a mobile station the moving speed detecting section that detects the moving speed thereof, this mobile station reports the detected moving speed information to base station 300. So it is clear that the mobile station is able to determine its speed and report it to base station. It is obvious that this function of detecting speed can also be in a base station. 
The applicant also claims that the analogy between the first resource pool and a plurality of RBs in a RB groups in incorrect. The examiner disagrees. The claims do not present any distinction between a first resource pool and a plurality of RBs in fact they could be one in the same. The examiner has clarified the mapping as the following:
determining whether a first resource pool comprises a first time-frequency resource block (Ogawa [0094] Further, the number of RB's may be changed by RB group controlling section 108 based on one of QoS information, moving speed information, distance information and information of the number of mobile stations or combinations of these)
	selecting a target time-frequency resource block from the first resource pool  (Ogawa [0039] Scheduling section 110 carries out scheduling for assigning a plurality of mobile stations to a plurality of RB's in RB groups based on the received qualities reported from received quality measuring section 107. carries out scheduling individually for each RB group);  and 
	transmitting a second signal in the target time-frequency resource block (Ogawa [0039] assigns the RB for data transmission to each mobile station);
Lastly the applicant states that Ogawa fails to disclose the limitation “whether the first resource pool comprise the first-time frequency resource block is dependent on the first speed” The applicant respectfully disagrees. Ogawa [0094] teaches us the number of RB's may be changed by RB group controlling section 108 based on one of QoS information, moving speed information, distance information and information of the number of mobile stations or combinations of these. The examiner is interpreting this as there could be none or there could be another number of resource blocks and the number changes depending on speed. For example there could be 1 resource block, however there could also be none (in that case the resource pool does not contain a single block) which means whether the pool comprises the block (some specific block) is dependent on the speed. For the these reasons the examiner maintains the rejection.
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880. The examiner can normally be reached 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467